DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KEVIN RENDER,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3211

                              [May 12, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 00-013240CF10A.

  Kevin Render, Carrabelle, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.